Citation Nr: 0311868	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected IgA nephropathy, including differential diagnoses 
of Berger's Disease and Henoch-Schonlein Purpura, with 
hypertension and polyarthritis, rated as 60 percent 
disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


REMAND

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1980 to 
February 1981, May 1981 to May 1984, and August 1985 to 
October 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
IgA nephropathy, including a differential diagnosis of 
Berger's Disease, with hypertension and polyarthritis, and 
assigned an initial disability rating of 30 percent.  In July 
1996, the veteran entered notice of disagreement with the 
original rating assigned; the RO issued a statement of the 
case in August 1996; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in September 1996.  
In a February 1997 rating decision during the appeal, the RO 
increased the initial rating for the veteran's service-
connected IgA nephropathy, including a differential diagnosis 
of Berger's Disease, with hypertension and polyarthritis, to 
60 percent.  

The veteran presented testimony in February 2002 at a 
personal hearing before the undersigned Veterans Law Judge, 
sitting at Cleveland, Ohio.  The Board notes that at this 
hearing the veteran's representative indicated that the 
veteran may in the future file additional claims for service 
connection, but did not wish to raise additional service 
connection claims prior to the Board's decision regarding the 
TDIU issue on appeal.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, in RO's rating decisions, statements of the 
case, multiple supplemental statements of the case, letters, 
and statements at the personal hearing, VA informed the 
veteran of the evidence needed to substantiate his claims.  
In those documents, the RO informed the veteran of the 
regulatory requirements pertaining to the initial rating 
assignment and TDIU, and provided him the rationale for not 
awarding the benefits he sought, or the benefits sought for 
the entire period of claim.  The RO's May 1998 rating 
decision and June 1998 statement of the case, for example, 
served to inform the veteran of the need for evidence to 
support a finding that he was unable to be employed as a 
result of a service-connected disability.  The RO's 
development of the evidence in this case included a request 
for medical records from private physicians and a hospital 
identified by the veteran.  An April 1999 supplemental 
statement of the case informed the veteran that VA would 
request information from him and a previous employer 
regarding the veteran's employment, and would request 
vocational rehabilitation records.  A July 2000 letter from 
the RO to the veteran informed him that VA would review the 
evidence submitted by the veteran, determine what additional 
information was needed, schedule a VA examination if 
appropriate, obtain medical records from VA Medical Centers, 
and obtain service records from the military.  

In February 2002, the veteran was afforded a personal 
hearing before the undersigned Veteran's Law Judge 
(previously referred to as member of the Board), sitting at 
Cleveland, Ohio.  During this personal hearing, the 
undersigned Veteran's Law Judge informed the veteran that he 
could submit any evidence that he knew was not of record, 
including additional recent laboratory tests; the veteran 
indicated that he would submit these test results.  At the 
February 2002 personal hearing, the veteran presented 
additional evidence in the form of a letter from a VA 
physician and associate professor.  The veteran also 
presented waiver of agency of original jurisdiction review 
of this evidence.  38 C.F.R. § 20.1304 (2002).   The record 
was held open for 60 days following the personal hearing to 
allow the veteran to submit additional evidence.  In 
February 2002, via his representative, the veteran submitted 
VA outpatient treatment records dated from January through 
August 2001.    

Pursuant to 38 C.F.R. § 19.9(a)(2)(ii) (2002), a regulation 
promulgated by VA to implement VCAA, in September 2002, the 
Board undertook development to: 
1) obtain additional treatment records regarding the 
veteran's service-connected IgA nephropathy, including 
differential diagnoses of Berger's Disease and Henoch-
Schonlein Purpura, with hypertension and polyarthritis; and 
2) schedule a VA medical examination, and requested medical 
opinions, to determine the nature and extent of the veteran's 
service-connected IgA nephropathy, including differential 
diagnoses of Berger's Disease and Henoch-Schonlein Purpura, 
with hypertension and polyarthritis.  In January 2003, the 
Board received additional evidence in the form of private 
physician letters.  A compensation and pension examination 
report reflects that the veteran failed to report for a VA 
examination scheduled for April 15, 2003.  

In a recent decision by the United States Court of Appeals 
for the Federal Circuit Court, the regulations permitting the 
Board to consider evidence it had obtained without obtaining 
a waiver of RO review from the veteran were invalidated.  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, ___F.3d___ Nos. 02-7304, -7305,-7316 (Fed. Cir. May 
1, 2003).  While the veteran had submitted some evidence with 
a waiver of RO review the additional evidence was received 
without the waiver.  Accordingly, it will be necessary for 
the Board to return this case to the RO for its initial 
consideration of the evidence the veteran submitted in 
connection with his appeal.  A remand in this case is 
therefore required. 

In light of the fact that the veteran failed to report for 
the April 2003 VA examination, considered necessary to 
evaluate his claims, the RO should contact the veteran to 
determine whether he is willing to report for another VA 
examination.  The veteran is again notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2002).  The veteran was provided this notice at the time the 
Board scheduled the earlier examination. 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and undertake any additional notification 
and development action considered 
warranted by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) to include notice 
to the veteran of the one year period for 
receipt of additional evidence.  The RO 
should also contact the veteran to 
determine whether he is willing to report 
for a physical examination and advise him 
that since he failed to report for the 
last examination such failure could 
result in denial of his claim.

2.  If the veteran is willing to report 
for a physical examination, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded appropriate VA examination to 
determine the nature and extent of his 
service-connected IgA nephropathy, to 
include differential diagnoses of 
Berger's Disease and Henoch-Schonlein 
Purpura with hypertension and 
polyarthritis.  The claims folder must be 
available for the examiner's review.  

Request the examiner to do the following:   
Please examine the veteran to determine the 
nature and severity of his service-connected 
disability characterized as IgA nephropathy, 
to include differential diagnoses of Berger's 
Disease and Henoch-Schonlein Purpura with 
hypertension and polyarthritis and provide a 
written report.  The examiner should review 
the claims file and indicate in writing that 
the claims file has been reviewed in 
conjunction with the examination.  Any 
evaluations, studies, or tests deemed 
necessary should be conducted.  

As part of the examination report, note 
whether the veteran's renal dysfunction 
requires regular dialysis or more than 
sedentary activity is precluded because of 
symptoms from this disability.  Report whether 
albuminuria and edema are present and, if so 
to what degree.  Provide the BUN and 
creatinine levels.  Report the veteran's blood 
pressure.  Provide an opinion whether the 
disability is productive of poor health and 
whether there are clinical findings showing, 
generalized poor health, lethargy, weakness, 
anorexia, weight loss, or limitation of 
exertion attributable to this disability.  All 
clinical findings for the opinion should be 
identified.  Report whether there is decreased 
kidney function.  If there is decreased kidney 
function, please quantify the level of loss 
using the rating terms "markedly decreased 
function" or "definite decrease" on the 
basis of which term more closely describes the 
level of loss.  In providing this opinion the 
examiner's attention is called to the July 
1998 VA examiner's opinion that the veteran 
had "significant renal disease," and that 
the veteran has 50 percent or less of 
glomerular filtration rate.  Describe all 
symptomatology attributable to the veteran's 
service-connected disability characterized as 
IgA nephropathy, to include differential 
diagnoses of Berger's Disease and Henoch-
Schonlein Purpura with hypertension and 
polyarthritis.  Report what symptomatology is 
attributable to the veteran's polyarthritis 
and distinguish any joint symptomatology 
attributable to degenerative joint disease of 
any specific joint, including of the 
shoulders, knees, and back.  
The examiner is advised that the veteran's 
disability is rated under the criteria for 
renal dysfunction. 38 C.F.R. § 4.115 (2001).  
The applicable criteria provide that renal 
dysfunction resulting in albuminuria with some 
edema, or definite decrease in kidney 
function, or hypertension at least 40 percent 
disabling under Diagnostic Code 7101 (which is 
diastolic pressure predominately 120 or more) 
is rated 60 percent.  Renal dysfunction 
manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, 
or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or 
limitation of exertion, is assigned an 80 
percent rating.  Renal dysfunction that 
requires regular dialysis, or precludes more 
than sedentary activity from one of the 
following: persistent edema and albuminuria; 
or BUN more than 80mg%; or creatinine more 
than 8mg%; or markedly decreased function of 
kidney or other organ systems, especially 
cardiovascular, is rated 100 percent. rating.

3.  The RO should consider all the 
evidence received since the last 
supplemental statement of the case in 
March 2001, undertake any further 
development as may be considered 
warranted and then re-adjudicate the 
claims for a higher initial evaluation 
and TDIU.  If any decision remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





